NOTE: This order is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                          2008-3306

                                   CHARLES G. MORGAN,

                                                            Petitioner,

                                                 v.

                                DEPARTMENT OF ENERGY,

                                                            Respondent.

      Petition for review of the Merit Systems Protection Board in SF1221020082-M-3.

                                         ON MOTION

Before PROST, Circuit Judge.

                                           ORDER

        The Department of Energy moves without opposition for a 45-day extension of

time, until March 11, 2009, to file its brief.

         Upon consideration thereof,

         IT IS ORDERED THAT:

         The motion is granted.
                                                      FOR THE COURT


       JAN 3 0 2009
                                                       /s/ Jan Horbalv
            Date                                      Jan Horbaly
                                                      Clerk                       FILED
                                                                          us. COURT OF APPEALS FOR
                                                                            THE FEDERAL CIRCUIT


cc:      Richard Segerblorm Esq.                                              JAN 3 0 2009
         Jane W. Vanneman, Esq.
                                                                               JAN HORBALY
s20                                                                               CLERK